DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 11, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub. 20200019049) in view of Chen et al. (US PG Pub. 20220057063).
Regarding claims 1 and 11, Liu discloses a projection apparatus (apparatus of fig. 7), comprising an illumination system (illumination system 100 of fig. 7), a light valve (light valve 50 of fig. 7), and a projection lens (lens module 60 of fig. 7), wherein the illumination system is configured to provide an illumination beam (illumination beam LB of fig. 7), the light valve (50) is disposed on a transmission path of the illumination beam (LB) and converts the illumination beam into an image beam (image beam LI of fig. 7), and the projection lens (60) is disposed on a transmission path of the image beam (illustrated in fig. 7), wherein the illumination system comprises an excitation light source (excitation light source 110 of fig. 7), a light guiding element (light reflecting element 130 of fig. 7), a filter module (light filtering device 150 of fig. 7), an optical wavelength conversion module (wavelength conversion device 140 of fig. 7), and a homogenizing element (light homogenizing element 70 of fig. 7), wherein 
the excitation light source is configured to emit an excitation beam (the excitation beam second sub-beam L2 of fig. 7), 
the light guiding element (130) is disposed on a transmission path of the excitation beam (L2) coming from the excitation light source (110) and is configured to reflect the excitation beam coming from the excitation light source (illustrated in fig. 7), 
the filter module (150) comprises a filtering region (filtering zone 154 of fig. 3A and 3B) and is disposed on a transmission path of the excitation beam reflected by the light guiding element (para. 0037; The second sub-beam L2 from the first zone 122 is sequentially reflected by the second light filtering zone 154 of the light filtering device 150), 
the optical wavelength conversion module (140) comprises a wavelength conversion region (wavelength conversion zone 144 of fig. 2A and 2B) and is disposed on a transmission path of the excitation beam (L2 of fig. 7) reflected by the filtering region of the filter module (154), and the wavelength conversion region of the optical wavelength conversion module is configured to convert the excitation beam into a conversion beam (para. 0037; second sub-beam L2 from the first zone 122 is sequentially reflected by the second light filtering zone 154 of the light filtering device 150 and the first light splitting element 120 to the wavelength conversion zone 144 to be converted into the first conversion beam L3. The first conversion beam L3 is reflected by the wavelength conversion device 140 back to the first light splitting element 120 and is reflected by the first light splitting element 120 and transmitted to pass through the second light filtering zone 152 of the light filtering device 150 to form another part of the yellow light, red light, or green light portion in the illumination beam LB) and reflect the conversion beam (L3), wherein a wavelength of the conversion beam is different from a wavelength of the excitation beam (the excitation beam is blue and the wavelength conversion beam is yellow; para. 0037), and 
the homogenizing element (70) is disposed on a transmission path of the excitation beam (para. 0036; Specifically, in the embodiment, the operation of the projection device 10 may be divided into a first time period and a second time period. In the first time period, the optical zone 142 of the wavelength conversion device 140 enters the transmission path of the excitation beam L0. Therefore, the first sub-beam L1 of the excitation beam L0 is transmitted to the optical zone 142 of the wavelength conversion device 140 via the first zone 122 of the first light splitting element 120 and is reflected to the second zone 124 of the first light splitting element 120, and then is reflected by the second zone 124 and transmitted to pass through the first light filtering zone 152 of the light filtering device 150 to form a part of the blue light portion in the illumination beam LB) that has passed through the filter module (150), the conversion beam coming from the optical wavelength conversion module forms at least one color beam after passing through the filtering region of the filter module (para. 0037; light filtering device 150 to form another part of the yellow light, red light, or green light portion in the illumination beam LB), and the homogenizing element (70) is disposed on a transmission path of the at least one color beam (illustrated in fig. 7), and the excitation beam and the at least one color beam constitute the illumination beam (para. 0036-0037).
Liu fails to teach wherein an incident angle of the excitation beam on the light guiding element is 1, and 1>0o.
Chen discloses an illumination device wherein an incident angle of the excitation beam (excitation light of the light source 102 of fig. 1) on the light guiding element (light guiding portion 105 of the light guide 103 of fig. 1) is 1, and 1>0o (para. 0040; an incidence angle θ1 of the incidence light of the excitation light on a side surface of the first light guiding portion 105 is about 76 degrees).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination device of Liu with angle of incidence on the homogenizing device as disclosed in Chen in order to increase light emission efficiency (Chen; para. 0031).

Regarding claims 2 and 12, Liu discloses wherein the light guiding element (130) is disposed outside of the transmission path of the excitation beam (L2) reflected by the filtering region of the filter module (152) (illustrated in fig. 7).

Regarding claims 5 and 15, Liu discloses wherein the illumination system further comprises: an auxiliary light source (supplementary light source 170 of fig. 7), configured to emit an auxiliary beam (para. 0040; the supplementary beam L6 is a red beam), wherein a wavelength of the auxiliary beam is different from the wavelength of the excitation beam (the supplementary beam L6 is Red and excitation beam is blue); and a color separation element (light splitting element 120 of fig. 7), disposed on a transmission path of the auxiliary beam coming from the auxiliary light source (illustrated in fig. 7) and located between the light guiding element (130) and the optical wavelength conversion module (140).
Liu fails to explicitly teach the transmission/reflection of the color separation element reflects the excitation beam and the auxiliary beam, and allows the conversion beam to pass through, and a color separation region and a light transmission region allow the auxiliary beam to pass through; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the transmission/reflection of the dichroics in order to reduce the size of the illumination/projection system.

Regarding claims 6 and 16, Liu discloses wherein an included angle formed between an optical axis of the excitation beam coming from the excitation light source and a normal of the filtering region of the filter module is not equal to 0o (shown below in the examiners illustration of fig. 7, the optical axes of the excitation light source (110) and the filtering element (150A) appear to be 90o.

    PNG
    media_image1.png
    459
    727
    media_image1.png
    Greyscale

Regarding claims 7 and 17, Liu discloses wherein the light guiding element (130) is not parallel to the filtering region of the filter module (150A) (illustrated in fig. 7).
Allowable Subject Matter
Claims 3, 4, 8-10, 13, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is wherein the light guiding element comprises: a color separation region, disposed on the transmission path of the excitation beam coming from the excitation light source, and disposed outside of the transmission path of the excitation beam reflected by the filtering region of the filter module, wherein the color separation region reflects the excitation beam and allows the conversion beam to pass through; and a light transmission region, disposed outside of the transmission path of the excitation beam coming from the excitation light source, and disposed on the transmission path of the excitation beam reflected by the filtering region of the filter module, wherein the light transmission region allows the excitation beam and the conversion beam to pass through.

Claims 4 and 10 are allowable as being dependent on claim 3.

The subject matter of claim 8 was found to be allowable because the light guiding element is parallel to the filtering region of the filter module.
The subject matter of claim 9 was found to be allowable wherein 0°<1<45°, and an inclined angle of the light guiding element is greater than 0° and less than 45.

The subject matter of claim 13 that was found to be allowable is wherein the light guiding element comprises: a color separation region, disposed on the transmission path of the excitation beam coming from the excitation light source, and disposed outside of the transmission path of the excitation beam reflected by the filtering region of the filter module, wherein the color separation region reflects the excitation beam and allows the conversion beam to pass through; and a light transmission region, disposed outside of the transmission path of the excitation beam coming from the excitation light source, and disposed on the transmission path of the excitation beam reflected by the filtering region of the filter module, wherein the light transmission region allows the excitation beam and the conversion beam to pass through.

Claims 14 and 20 are allowable as being dependent on claim 13.

The subject matter of claim 18 was found to be allowable because the light guiding element is parallel to the filtering region of the filter module.

The subject matter of claim 19 was found to be allowable wherein 0°<1<45°, and an inclined angle of the light guiding element is greater than 0° and less than 45.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	3 November 2022

/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882